69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James GOSNEY, Appellant,v.Dwight L. BRUCE, Appellee.
No. 95-1433.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 27, 1995.Nov. 3, 1995.

Before BOWMAN, BEAM and MURPHY, Circuit Judges.
PER CURIAM.


1
James Gosney sued Dwight Bruce under 42 U.S.C. Sec. 1983 (1988) after Bruce, a city police officer, struck Gosney, a civilian dispatcher, while both were on duty.  Finding that there was no evidence Bruce had attempted to exercise the authority of the state at any point during the argument and assault, the District Court1 granted summary judgment to Bruce as well as to the other defendants.  Gosney appeals only the summary judgment in favor of Bruce.  Having reviewed the record and the parties' briefs and finding no error of fact or law, we affirm the judgment of the District Court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas